FILED
                             NOT FOR PUBLICATION                            MAY 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELAUTERIA ARMENTA,                               No. 09-71635

               Petitioner,                       Agency No. A075-658-831

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Elauteria Armenta, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

remand and dismissing her appeal from an immigration judge’s decision denying

her application for cancellation of removal. We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to remand, de

Jesus Melendez v. Gonzales, 503 F.3d 1019, 1023 (9th Cir. 2007), for substantial

evidence the agency’s continuous physical presence finding, Landin-Zavala v.

Gonzales, 488 F.3d 1150, 1151 (9th Cir. 2007), and de novo claims of

constitutional violations in immigration proceedings, Cruz Rendon v. Holder, 603
F.3d 1104, 1109 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Armenta’s motion to remand

where Armenta was not eligible for repapering because she was already in removal

proceedings. See, e.g., Alcaraz v. INS, 384 F.3d 1150, 1154 n.1 (9th Cir. 2004)

(“[E]ligibility for repapering is conditioned on aliens being disadvantaged by the

retroactive stop-time rule.” (emphasis in original)).

      Substantial evidence supports the BIA’s determination that Armenta failed

to establish the requisite ten years of continuous physical presence for cancellation

of removal at the time she was served with her Notice to Appear. See 8 U.S.C.

§ 1229b(b)(1)(A), (d)(1).

      We reject Armenta’s contention that the BIA’s decision was inadequate

because, contrary to Armenta’s assertion, the BIA adequately articulated its

reasons for dismissing her appeal, see Antonyan v. Holder, 642 F.3d 1250, 1256-57

(9th Cir. 2011), Armenta failed to rebut the presumption that the BIA considered


                                           2                                   09-71635
the evidence in the record, see Larita-Martinez v. INS, 220 F.3d 1092, 1095-96

(9th Cir. 2000), and the BIA correctly concluded that it did not have jurisdiction to

review the constitutionality of the statute and regulations it administers, see

Garcia-Ramirez v. Gonzales, 423 F.3d 935, 938 (9th Cir. 2005) (per curiam).

       Armenta’s remaining constitutional claims are also unavailing. See Urbano

de Malaluan v. INS, 577 F.2d 589, 594 (9th Cir. 1978) (The argument that “the

deportation order would amount to a de facto deportation of the child and thus

violate the constitutional rights of the child . . . has been authoritatively rejected in

numerous cases.” (citations omitted)); Ram v. INS, 243 F.3d 510, 517 (9th Cir.

2001) (“‘Line-drawing’ decisions made by Congress or the President in the context

of immigration . . . must be upheld if they are rationally related to a legitimate

government purpose.”).

       PETITION FOR REVIEW DENIED.




                                             3                                     09-71635